The Attorney General of Texas
JIM MAnOX                                        February   21,   1986
Attorney General


!y;.max~2u~“di”0                Eonorablc Brad Wdgbt                      opinion   No. JM-443
                                chairman
A&.     Tn 7S711.2545           Committee on Pub1j.c Health               Re: Whether It is unconstitutional
512l4752501                     Texas Eousc of Rex resentatives           to Impose the $3 court cost set out
Telex 91Om711367
                                P. 0. Box 2910                            in article    8309-l.   section     14(b),
Tdecopler 5lU47M2sa
                                Austin,  Texas  7f’769                    V.T.C.S.,   on persons     convic’ted     of
                                                                          certefn    traffic     offenses        that
714 Jmkson. Suite 700                                                     occurred before September 1. 1985
DeJlar. TX. 75202.4508
214l7428944
                                Dear Representatiw    Wright:

4a24 Alber~,~ Ave.. Sullo 160         You have asked about recent legislation         that imposes s $3 court
El Pa+o. TX. 799052793          cost on a person who is convicted         of certain    traffic  offenses.    The
9lw%x74a4                       money is to be paid         into    the  Crime Plctlme. Compensation        Fund.
                                V.T.C.S. art. 830’3-1, 114.       The prior version of article      8309-l set a
 1001 Texrr,~Sulte 700
                                court cost of $12 JO for misdemeanors punishable by a fine of not more
 ~ouaton. TX. 77002-3111        than $200.      Acts 1983, 68th Leg.,       ch. 475. at 2764.        But parsons
 7lY2235888                     convicted    of a traffic     offense   under article      6687b. V.T.C.S.,    or
                                article    67Qld, V.T.C.S..    vere exempted from payment of that court
                                cost.   -Id. at 276!3,,
 808 Broodww Sulto 312
 Lubbock. TX. 79401.3479
 W47.5230                             A 1985 amendment reduced the court cost attached to misdemeanors
                                punishable by a fine of not more than $200 from $12.50 to $3, and it
                                eliminated   the ccemption  from the court costs   for traffic offenses
 4309 N. Tenth. Sulle 6         under artlcles   66,87b and 6701d.   The amending act took effect      on
 McAllm. TX. 785ol.laa5
 5121882.4547                   September 1. 1985.   Acts 1985, 69th Leg., ch. 135, at 732.

                                        You ask whet’her the $3 court cost on             traffic   offenses    under
 200 Maln Plaza. Suite 400       articles   6687b ard 6701d can constitutionslly           be applied    to offenses
 sari ht0fti0, rx 782052797
                                 that occurred bef we September 1, 1985.
 512n25-4191

                                        It is well settled   that a law that inflicts   a greater punishment
  An EqualOpporlunity~           than   that annexed to a crime when committed is an lx post facto law.
  Alllrmallvr Acilon Empldw      Ex paste Alcgria,     464 S.U.2d 868, 872 (Tex. Grim. App. 1971).        Court
                                 costs are part 0.f punishment. merE=; vyte    Carson. 159 S.U.2d 126, 129
                                 (Ta.     Grim. App. 1942).                   upon conviction      a criminal
                                 defendant can only be charged those co&t costs that were actached to
                                 the offense     at the time it was committed.      Thus, the $3 court cost
                                 cannot be charged in connection vtth an offease under article        6687b or
                                 article    6701d that occurred before   September 1. 1985.      See flicks v.
                                 State, 587 S.W.2d 422. 423 (Tex. Grim. App. 1979) (applicxon            of ney




                                                                p. 2016
Eonorablo   Brad Wright - Pagal 2        (JK-443)




Penal Code to offenses      ccnoitced  before   its    effectiva   date would
violate  prohlbltion  on ex lost facto lam);      Plachy v. State, 239 S.W.
979, 981 (Tex. Grim. App. 1922) (application       of law that    changea rule
of avidcnce must be held iaapplicabla      in trial    for offense   committed
prior to affective   data of c’hange).

                                     SUMMARY

                The $3 court    coat provided   for   in article
            8309-l.  section  14(b), V.T.C.S.,   la Inapplicable
            to offenses    undm: article  6687b. V.T.C.S.,     and
            article   6701d.   V.T.C.S.,  that   were   comnltted
            before September 1, 1985.




                                                  JIM     MATTOX
                                                  Attorney General of Texas

 JACK EIGBTOWBR
 First Assistant Attorney      General

 MARYKELLER
 Executive Assistant     Attorrey     General

 ROBERTGRAY
 Special Assistant     Attorne),    General

 RICK GILPIN
 Chairman, Opinion     Cocmittc~tr

 Prepared by Sarah Woelk
 Assistant Attorney Genera~l




                                              p. 2017